Citation Nr: 0607449	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-43 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to burial benefits for non-service-connected 
death.



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The appellant is the surviving daughter of the veteran, who 
had active service from June 1942 to October 1945.  The 
veteran died in January 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

In her December 2004 substantive appeal (VA Form 9), the 
appellant indicated that she wished to testify at a Board 
hearing in Washington, DC.  Such a hearing was scheduled for 
her in March 2006, but she failed to report.  Therefore, the 
Board finds that all due process has been met with respect to 
the hearing request.


FINDINGS OF FACT

1.  The veteran died of a non-service-connected disability in 
a non-VA facility in January 2004.

2.  At the time of his death the veteran was not in receipt 
of VA compensation or pension benefits, and he did not have 
an original or reopened claim for such benefits pending with 
sufficient evidence of record on the date of his death to 
have supported an award of compensation or pension effective 
prior to the date of his death.

3.  The veteran did not die while admitted to a VA facility 
for hospital, nursing home, or domiciliary care.

4.  At the time of his death, the veteran was not traveling 
under proper authority and at VA expense for the purpose of 
examination, treatment, or care.

CONCLUSION OF LAW

The criteria for entitlement to burial benefits have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 2307 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1600 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, when, as in this case, the interpretation of a 
statute is dispositive of the issue on appeal, neither the 
duty-to-assist nor the duty-to-notify provisions of the VCAA 
are implicated.  The Court has also recognized that enactment 
of the VCAA does not affect matters before it on appeal from 
the Board when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Therefore, the Board finds that, to whatever the VCAA might 
be applicable herein, no useful purpose would be served by 
remanding this matter for more evidentiary or procedural 
development. Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

II.  Facts and Analysis

The veteran died in January 2004 at a private nursing home.  
The immediate cause of death was reported as 
cardiorespiratory arrest, due to or as a consequence of 
pneumonia.  In February 2004, the appellant filed a claim for 
burial benefits based upon the non-service-connected death of 
the veteran.

Burial expenses of a deceased veteran are payable, within 
limits set by law, where the veteran died of a service-
connected disability.  38 U.S.C.A. § 2307; 38 C.F.R. 
§ 3.1600(a).  If the veteran's death was not service 
connected, burial benefits are payable if, at the time of 
death:  (1) The veteran was in receipt of compensation or 
pension (or, but for the receipt of military retirement pay, 
would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending, and, in the case of an 
original claim, there was sufficient evidence of record on 
the date of the veteran's death to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 U.S.C.A. § 2302(a)(1); 38 C.F.R. § 
3.1600(b)(1)(2)(i).

The appellant does not contend, and the record does not 
establish, that any of the causes of the veteran's death 
should be service connected.  At the time of the veteran's 
death, service connection had not been established for any 
disability.  There is no record in the claims file that the 
veteran ever applied for any VA benefits.  Indeed, the 
appellant indicated in her April 2004 notice of disagreement 
that the veteran had never applied for VA benefits during his 
lifetime.  Therefore, there is no statement from the veteran 
that could be construed as a formal or informal claim for VA 
benefits, and burial benefits may not be awarded to the 
appellant on that basis.  See 38 C.F.R. §§ 3.155(a), 
3.1600(b)(2) (2005).

Burial benefits are also payable to a claimant if: (1) The 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or a political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are no available sufficient resources in the veteran's 
estate to cover burial and funeral expenses.  38 C.F.R. § 
3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a non-service-connected disorder while 
properly hospitalized by the VA.  The term "hospitalized by 
the VA," means admission to a VA facility for hospital, 
nursing home or domiciliary care.  38 U.S.C.A. 
§ 2303(a)(2)(A); 38 C.F.R. § 3.1600(c).  Even if the veteran 
was not hospitalized in such a facility, burial benefits are 
still payable if he died while traveling under prior 
authorization at VA's expense to or from a specific place for 
the purposes of examination, treatment, or care.  38 C.F.R. § 
3.1605.

In this case, the evidence does not satisfy any of the 
aforementioned criteria.  First, the veteran served during a 
period of war, but the appellant is his next of kin.  There 
is no indication in the record that the criteria of 38 C.F.R. 
§ 3.1600(b)(3) are met.  Second, the veteran died of a non-
service-connected disorder, and his death did not occur while 
he was admitted to a VA facility for hospital, nursing home, 
or domiciliary care.  The record shows, and the appellant has 
averred, that the veteran was at a private nursing home 
facility when he died.  Nor was he being transported at VA 
expense.  In light of the above, there is no basis upon which 
a grant of burial benefits may be predicated.

The Board notes the appellant's statements that her father 
never took advantage of VA benefits during his lifetime, 
until he needed the assistance of VA medical personnel in 
taking care of him while she secured his placement in a 
nursing home.  Moreover, we acknowledge his honorable service 
in defense of our Nation during World War II.  In addition, 
we note with admiration the appellant's obvious dedication in 
caring for her father during his final days.  However, in 
this case, the law is dispositive of the matter, and VA is 
bound by the statutes enacted by Congress.  Therefore, while 
we are deeply sympathetic with the appellant's loss of her 
father, we find that a preponderance of the evidence is 
against the appellant's claim for burial benefits.

ORDER

Entitlement to burial benefits for non-service-connected 
death is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


